I concur with the majority with respect to the appeal of Marinoff, but I dissent with respect to the appeal of Hiatt.
The majority hold that Hiatt's action in deliberately firing shots "at persons on Pacific avenue" was sufficient to support a finding that such action constituted an order to the other men to do likewise. I am unable to agree with this conclusion. The occasion was sudden and unexpected, and the result was provoked by the parties who threw the missiles against the car in which Hiatt and his companions were riding. Fergeson, who fired the fatal shot, acted spontaneously, and I see nothing that constituted "an order" from Hiatt to him. I think that the motion for directed verdict as to Hiatt should likewise have been granted.